Title: To George Washington from Timothy Pickering, 9 November 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Newburgh Novr 9. 1782.
                  
                  Capt. Palmer, an old seaman, has examined Murderers Creek to find a place suitable for hauling up the batteaux for the winter, and can find none.  Afterward he examined the shore from thence to two miles above Newburgh, but discovered no place adequate to the reception of more than thirty boats together.  Yesterday I went myself with him to view Murderers Creek and all the other places he had seen, & found his report to be just.  In particular at Murderers Creek there is not a spot in which boats can lay with security, unless hauled up on the high bank; which would be extremely difficult to effect.  But in passing the flat point about five or six hundred yards below Mrs Hasbrouck’s warehouse the meadow there appeared proper for a deposit of boats.  I landed & found it perfectly well suited to the purpose.  A hundred batteaux may lay there in perfect security & all within ten yards of high water mark; or they may be thrown together in a body, tier within tier the nearest to be then within that distance from the water.  
                  If this place be agreeable to your Excellency, I will have the boats collected there immediately.  I have the honour to be with the greatest respect Your Excellency’s most obedt servt
                  
                     Tim: Pickering Q.M.G.
                     
                  
               